DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Applicant’s election without traverse of claims 1-19 in the reply filed on 10/31/2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length should not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the recitation of “screens, filters, or the like not shown)” in paragraph [0070] should be changed to “screens, filters, or the like (not shown)”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the term “lateral flow” in claim 1 renders the claim indefinite because it is unclear to the examiner as to what direction “lateral” is referring to, as this could mean across the powder, from a side of the chamber to the opposite side, from a side of the chamber to an adjacent side, or another direction.  The examiner interprets the claims to be met by flow parallel with and across the powder as illustrated in Figure 2C absent a specific indication to the contrary.  Claims 2-18 are further rejected as indefinite for being dependent upon the indefinite claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the recitation “flow conditioners are removably and/or fixedly inserted” in claim 7 renders the claim indefinite because it is unclear to the examiner how a flow conditioner could be both removably and fixedly inserted.  The examiner interprets the claim to be met by any flow conditioner that could be removed or is fixed in place absent a specific indication to the contrary.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the recitation “flow conditioner is removably and/or fixedly inserted” in claim 12 renders the claim indefinite because it is unclear to the examiner how a flow conditioner could be both removably and fixedly inserted.  The examiner interprets the claim to be met by any flow conditioner that could be removed or is fixed in place absent a specific indication to the contrary.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “downward flow” in claim 18 renders the claim indefinite because it is unclear to the examiner as to what direction “downward” is referring to, as this could mean along the path of the beam towards the powder, passing into the return manifold and outlets, or another direction.  The examiner interprets the claims to be met by flow in the direction of the beam towards the powder as illustrated in Figure 2C absent a specific indication to the contrary.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2021/0094234 A1) herein Patel, in further view of Piotrowski (US 9,333,995 B1).
Regarding claim 1:
Patel teaches:
Apparatus for additive manufacturing [0005, Patel], the examiner submits this meets the limitation of a build unit for additively manufacturing three-dimensional objects
Which may use beams on powder layers [0035, Patel] which the examiner notes meets the limitations of an energy beam system and a powder bed
Gas is suppled through a manifold 303 to supply conduits 252 and 256 through supply hoses 282 and 286 [0072, Figure 4A, Figure 4C, Figure 4D, Patel] which supplies an air knife assembly 200 [0071, Patel] which then blows air to remove vapor from the powder layer [0036, Patel]
The air knife 200 may blow a flow of gas 206 laterally across the powder bed 105 [0057, Patel] as shown in Figure 3A of Patel, wherein as discussed above the gas is supplied through a manifold which the examiner notes can be considered both a supply manifold and/or a crossflow manifold.  The examiner submits that the powder bed can be considered to be within an irradiation plenum and chamber, for example the housing 130 [0061, Patel].  The examiner notes that the manifolds and irradiation plenum of Patel meet the limitation of an inertization system.
The examiner submits that supply conduits 252 and 256 and supply hoses 282 and 286 can be considered to meet the limitations of crossflow manifold bodies integrally arranged along the width of crossflow manifold 303 as shown in Figures 4C and 4A of Patel, wherein where gas enters the hoses or conduits can be considered crossflow manifold inlets and both the hoses and conduits meet the limitations of supply lines and crossflow manifold pathways.  The examiner submits that the hoses, conduits, and air knife may further be considered as parts of the crossflow manifold as the term crossflow manifold is used within the instant application.  The examiner submits that the air knife which blows a flow of gas may be treated as a crossflow manifold outlet fluidly communicating with the irradiation plenum and the plurality of crossflow manifold pathways and is outlet is partially defined by the crossflow manifold pathways connecting to the air knife.  Alternatively, the examiner submits that any portion of the crossflow manifold pathways can further be considered as a crossflow manifold outlet wherein the gas is flowing out of that portion of the pathways and will further continue to exit out of the air knife thus meeting the limitation of fluidly communicating.
The examiner submits that the length along the air knife meets the limitation of an elongate cross-sectional profile of the crossflow manifold outlet, as shown in Figure 6A of Patel.  The examiner further submits that the length of the crossflow manifold pathways meet of an elongate cross-sectional profile of the crossflow manifold outlet as shown in Figures 4C and 4A of Patel.
Patel shows that the supply lines may bend beyond their inlets as seen in Figure 4C, the examiner submits this meets the limitation of a lateral translation region, and that this region would be upstream of an outlet which as discussed above can be considered part of the crossflow manifold pathways further downstream or the outlet of the air knife.
Patel does not specify a transverse expansion region before the lateral translation region however the examiner submits that this would have been obvious to use in view of Piotrowski.  Piotrowski teaches that NACA ducts are common forms of intake designs which are well known to allow air to be drawn into a duct with minimal disturbance to the flow, wherein a NACA duct has a narrow end in which air enters and then broadens towards the exit [Column 8 lines 47-67, Figure 6, Piotrowski].  The examiner submits that it would be obvious to one of ordinary skill in the art to use a NACA duct for the inlets of the supply conduits and/or manifold of Patel as NACA ducts are commonly used as inlets to allow for air draw with minimal flow disturbance as taught by Piotrowski.  The examiner submits that NACA ducts meet the limitation of a transverse expansion region and as they would be inlets and thus located before the lateral translation regions of Patel.
Regarding claim 2, the examiner notes that the manifold of Patel modified by Piotrowski has walls as shown in Figure 4C of Patel, which the examiner submits define the pathway of the gas flow.
Regarding claim 3, as discussed above it would be obvious to use NACA air ducts as the inlets of Patel, the examiner submits that any distance beyond the expansion of the NACA air duct and before the bending of the supply lines may be considered as a longitudinal extension region.  
Regarding claim 4, the examiner notes that the lateral profiling region can be considered the fully coinciding with the lateral translation region and thus be the same which as discussed above is met by where the supply lines bend in Figure 4C of Patel.
Regarding claim 5, the examiner notes that Figure 6A of Patel shows a portion of the air knife unit 200 [0027, Patel] which comprises multiple perforated sheets with apertures which serve to make the flow of gas have uniform pressure and velocity [0082, Patel], the examiner submits that these sheets can be considered as flow conditioners with lattices of flow conditioning channels.  Patel modified by Piotrowski does not specify using perforated sheets at the inlets, however the examiner submits it would have been obvious to use the perforated sheets at the inlets of the crossflow manifold in order to make the flow of gas have uniform pressure and velocity.  Alternatively, the examiner submits that anywhere in the crossflow manifold where gas is entering may be considered an inlet and so the entrance of the perforated sheets may be considered an inlet within the crossflow manifold.
Regarding claim 6, the examiner notes that Patel does not specifically limit the shape of the apertures however as seen in Figure 6B the apertures may be circular in shape which meets the limitation of curvilinear.  Alternatively, the examiner submits that the aperture depicted by Patel would naturally meet either a curvilinear or a polygon shape.
Regarding claim 7, the examiner submits that any flow conditioner would be either fixed or removable and so the limitation is met the flow conditioners of Patel, further the examiner notes that the perforated sheets of Patel are coupled into place along with the gas distribution module 406 [0079, Patel] through a bolt or screw as shown in Figures 6A, 6B and 7 of Patel, the examiner submits this meets the limitations of removable as the gas distribution module and/or perforated sheets can be removed.
Regarding claim 8, as discussed above the examiner notes that Figure 6A of Patel shows a portion of the air knife unit 200 [0027, Patel] which comprises multiple perforated sheets with apertures which serve to make the flow of gas have uniform pressure and velocity [0082, Patel], the examiner submits that these sheets can be considered as flow conditioners with lattices of flow conditioning channels.  As shown in Figure 6A the gas flows out of the air blade shortly beyond the perforated sheets which the examiner submits meets the limitation of an outlet.
Regarding claim 9, the examiner notes that Patel does not specifically limit the shape of the apertures however as seen in Figure 6B the apertures may be circular in shape which meets the limitation of curvilinear.  Alternatively, the examiner submits that the aperture depicted by Patel would naturally meet either a curvilinear or a polygon shape.
Regarding claim 10, Patel modified by Piotrowski discloses that the perforated sheet apertures decrease in size in the direction of the gas flow [0082, Patel].  As discussed above the examiner submits that the apertures may be considered as flow conditioning channels, the examiner notes that the reduction in size of the perforations will mean that gas passing through the larger perforations of an earlier sheet will then be spread out amongst the smaller perforations resulting in some of the gas passing through at angles which the examiner submits meets the limitation of some of the channels having an oblique orientation converging towards a lateral axis of the crossflow manifold outlet in the direction of the process gas flow.
Regarding claim 11, the examiner notes that without a specific limitation to the manner in which the outlet flow conditioning channels are oriented relative to a normal line perpendicular to a tangent of a curvilinear plane, the outlet flow conditioning channels may always be considered as being oriented in some respect relative to a normal line perpendicular to a tangent of a curvilinear plane.
Regarding claim 12, the examiner submits that any flow conditioner would be either fixed or removable and so the limitation is met the flow conditioners of Patel, further the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the conditioners of Patel as being fixed in place.
Regarding claim 13, the examiner submits that the portion of the air knife that the gas module unit is coupled onto may be treated as an access port [0079, Patel] as shown in Figures 6A, 6B and 7 of Patel, alternatively as shown in the Figures 6A, 6B and 7 of Patel where the perforated sheets are screwed/bolted into place may be treated as access ports.
Regarding claim 14, the examiner submits that the portion of the air knife that the gas module unit is coupled onto may be treated as an slot [0079, Patel] as shown in Figures 6A, 6B and 7 of Patel, alternatively the examiner submits that as shown in the Figures 6A, 6B and 7 of Patel where the perforated sheets are screwed/bolted into place may be treated as slots, wherein the gas module unit and the perforated sheets do extend transversely along the crossflow manifold body adjacent to the outlet.
Regarding claim 15, the examiner submits that where the supply lines of Patel modified by Piotrowski connect, the manifold 303, may be considered a supply manifold header and as discussed above there are multiple process gas supply lines.
Regarding claim 16, the examiner notes that where the supply lines of Patel modified by Piotrowski connect, the manifold 303, may be considered both a supply manifold header and a supply header conjunction element as gas will naturally distribute the flow between the process gas supply lines.
Regarding claim 17, Patel modified by Piotrowski discloses an exhaust unit to receive gas from across the platform [0005, Patel], the examiner submits that this unit may be considered a return manifold or a part of a return manifold.
Regarding claim 19, the examiner submits that the region above the powder bed of Patel modified by Piotrowski where gas flows across defines a crossflow chamber and crossflow plenum and meets the limitation of lateral flow, wherein the walls of the housing of the additive manufacturing apparatus 130 can be defined as the walls of the irradiation chamber and the crossflow chamber, or alternatively the powder bed itself may be considered a wall of the crossflow chamber, wherein the walls are parallel to a lateral axis of the crossflow chamber.  
Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2021/0094234 A1) herein Patel, in further view of Piotrowski (US 9,333,995 B1), in further view of Stewart et al. (US 2014/0338355 A1) herein Stewart.
Regarding claim 6, as discussed above Patel modified by Piotrowski discloses using a flow conditioner comprising a lattice with a plurality of flow conditioning channels and it would have been obvious to further use the flow conditioner at the inlets of Patel or alternatively the flow conditioners entrance can be considered an inlet.  Patel modified by Piotrowski does not specify a polygonal, elliptical, and/or curvilinear cross-sectional profile, however the examiner submits this would be obvious in view of Stewart.  Stewart discloses the use of a flow conditioner with airflow apertures, wherein the shapes of the apertures may be circular, rectangular, square, or oval [0074, Stewart].  The examiner submits it would have been obvious to one of ordinary skill in the art to use a circular, rectangular, square, or oval apertures shape for the shape of the apertures of Patel as being a known shape for the purpose of apertures in flow conditioners as taught by Patel.  See MPEP 2144.06(II).
Regarding claim 9, as discussed above Patel modified by Piotrowski discloses using a flow conditioner at the outlet comprising a lattice with a plurality of flow conditioning channels.  Patel modified by Piotrowski does not specify a polygonal, elliptical, and/or curvilinear cross-sectional profile, however the examiner submits this would be obvious in view of Stewart.  Stewart discloses the use of a flow conditioner with airflow apertures, wherein the shapes of the apertures may be circular, rectangular, square, or oval [0074, Stewart].  The examiner submits it would have been obvious to one of ordinary skill in the art to use a circular, rectangular, square, or oval apertures shape for the shape of the apertures of Patel as being a known shape for the purpose of apertures in flow conditioners as taught by Patel.  See MPEP 2144.06(II).
Regarding claim 10, as discussed above Patel modified by Piotrowski discloses using a flow conditioner at the outlet comprising a lattice with a plurality of flow conditioning channels, however does not specifically disclose making some of the conditioning channels have an oblique orientation converging towards a lateral axis of the crossflow manifold, however the examiner submits this would be obvious in view of Stewart.  Stewart teaches the use of a flow conditioner where apertures may be angled in order to channel airflow towards the outermost portions of nozzles which helps evenly distribute the airflow [0039, Stewart].  The examiner submits it would have been obvious to one of ordinary skill in the art to angle some of the apertures of Patel in order to make the airflow distribution more even as taught by Stewart.
Regarding claim 11, the examiner notes that without a specific limitation to the manner in which the outlet flow conditioning channels are oriented relative to a normal line perpendicular to a tangent of a curvilinear plane, the outlet flow conditioning channels may always be considered as being oriented in some respect relative to a normal line perpendicular to a tangent of a curvilinear plane.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2021/0094234 A1) herein Patel, in further view of Piotrowski (US 9,333,995 B1), in further view of Meiners et al. (US 6,583,379 A1) herein Meiners.
As discussed above claim 1 is unpatentable over Patel modified by Piotrowski.  Regarding claim 18, Patel modified by Piotrowski does not specify the use of a downflow manifold to provide downward flow of the gas through the irradiation plenum, however the examiner submits that this would have been obvious in view of Meiners.  Meiners discloses using lasers to process powder while flowing gas over a powder bed to protect from vapors created during processing [Column 2 line 30-Column 3 line 5, Meiners] and further discloses that the gas can come in from the top in addition to laterally which results in protection of the beam injection window [Column 4 lines 33-44, Meiners] as shown in Figure 1 of Meiners.  The examiner submits it would be obvious to use gas coming from the top of the processing chamber of Patel in order to protect the beam windows 181 [0061, Patel] as taught by Meiners.  The examiner submits that the outlets for the top flow of Meiners meet the limitation of a downflow manifold providing downward flow of process gas through at least a portion of the irradiation plenum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734